Citation Nr: 1601719	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  08-15 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for disability of the toes to include as secondary to service-connected lumbosacral spine disability and bilateral lower extremity neurological defects.

2. Entitlement to service connection for degenerative joint disease of the shoulders (acromial joints), to include as secondary to service-connected lumbosacral spine disability and bilateral lower extremity neurological defects. 

3. Entitlement to service connection for degenerative joint disease of the knees, to include as secondary to service-connected lumbosacral spine disability and bilateral lower extremity neurological defects. 

4. Entitlement to a separate rating for bladder or bowel dysfunction, claimed as neurological abnormality, associated with the Veteran's service-connected lumbosacral spine disability. 





REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse 


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from September 1954 to July 1973.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2007 and July 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

These matters were again remanded by the Board in May 2012.  The Board notes that the May 2012 Board remand characterized the issues as entitlement to service connection for degenerative disc disease and degenerative joint disease of the knees, acromial joints, great toes, and cervical spine, claimed as degenerative disc disease and degenerative joint disease of the entire body.  As the Veteran was granted service connection for degenerative disc disease and degenerative joint disease of the cervical spine in an April 2015 rating decision, that issue is no longer on appeal and the Board has recharaterized the issues as seen on the title page.  


FINDINGS OF FACT

1. Resolving reasonable doubt in the Veteran's favor, the evidence of record shows that the Veteran's current hammertoe of the right second toe is related to service. 

2. The Veteran's shoulder disability is not related to service or to any service-connected disability.

3. The Veteran's bilateral knee disability is not related to service or to any service-connected disability.

4. The Veteran's claimed bladder or bowel dysfunction is not related to the Veteran's service-connected lumbosacral spine disability. 


CONCLUSIONS OF LAW

1. The criteria for service connection for hammertoe of the right second toe is granted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107, (West 2014); 38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a), 3.310 (2015).

2. The criteria for service connection for degenerative joint disease of the shoulders (acromial joints), to include as secondary to service-connected lumbosacral spine disability and bilateral lower extremity neurological defects, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107, (West 2014); 38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a), 3.310 (2015).

3. The criteria for service connection for degenerative joint disease of the knees, to include as secondary to service-connected lumbosacral spine disability and bilateral lower extremity neurological defects, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107, (West 2014); 38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a), 3.310 (2015).

4. The criteria for a separate rating for bladder or bowel dysfunction, claimed as neurological abnormality, associated with the Veteran's service-connected lumbosacral spine disability, has not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.957, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71(a), General Rating Formula for Diseases and Injuries of the Spine (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice for the issues of entitlement to service connection for bilateral shoulders, knees, and great toes and an increased rating for a lumbosacral spine disability were provided by letters dated in January 2007, October 2007, and May 2008.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.

Also, the Veteran was provided a VA examination of his claimed bilateral shoulders, knees, toes, and bladder or bowel dysfunction in April 2010, October 4, 2011, October 28, 2011, February 2012, and July 2012.  These examinations and their associated reports were adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination reports were based on examination of the Veteran by the examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Moreover, in sending the Veteran a letter requesting that he provide sufficient information to obtain records of his claimed disorders, to which the Veteran did not reply, the AOJ substantially complied with the Board's May 2012 remand instructions.  Thus, an additional remand to comply with the Board's directives is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998). 

Also, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the July 2009 Board personal hearing, the VLJ complied with these requirements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II. Service Connection 

The Veteran asserts that he has bilateral shoulder, knee, and toe disabilities that are secondary to his service-connected lumbosacral spine and bilateral lower extremity neurological deficits.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2015).  Service connection requires competent evidence showing the following:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.

In addition, certain chronic diseases, such arthritis, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

However, presumptive service connection may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a), such as arthritis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In determining whether service connection is warranted for a disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

Facts

Service treatment records indicate that the Veteran was involved in a motorcycle accident in June 1962 when he was thrown from the vehicle onto asphalt pavement.  A physician noted a possible concussion as well as contusions and abrasions of the face, neck, right lower arm, and right knee.  An August 1964 examination notes the Veteran had a hammer toe deformity on his right second toe.  A May 1965 examination notes a "[h]ammer toe deformity."  A February 1969 examination notes no hammer toes noted.  Records subsequent to June 1962 are silent for any specific complaints, treatment, or diagnosis of a bilateral shoulder or knee disability.  

Private post-service medical records beginning in February 2002 note the Veteran complained of left foot pain and underwent a radical bunionectomy on the left foot.  

A May 2005 private treatment record notes the Veteran hurt both feet.  He reported the problem began three to four years ago.  

A January 2006 private treatment record reveal the Veteran complained of arthritis pain in all his joints, especially his knees.  The Veteran reported he had back and joint pain for about 40 years beginning after a motorcycle wreck.  The report notes the Veteran had decreased range of motion in all joints.  Assessment was arthritis and joint pain.  

A February 2006 private whole body scan revealed increased radiotracer uptake in bilateral medial tibial plateau, bilateral great toes, and within the left facet of a cervical vertebral body.  Findings were compatible with degenerative changes. 

An October 2006 report by Dr. K.R.S. to the Veteran's private physician, Dr. B.B.C., noted that the Veteran had a motorcycle accident in the 1960s while in service, when he may have fractured his spine.  He gradually developed problems in a number of areas, initially with problems in his feet.  He developed degenerative changes with bunion deformity in the left foot and now has problems in both feet.  He also developed pain in both knees, primarily in the anterior compartments, and problems in both shoulder regions.  

A November 2006 record from Dr. B.B.C. notes the Veteran was being treated for knee and left shoulder pain.  A January 2008 private treatment record notes a magnetic resonance imaging (MRI) of the left shoulder revealed impingement by a combination of degenerative changes involving the acromioclavicular joint as well as a bone spur involving the tip of the acromion process along its inferior margin.  The MRI further revealed tendinopathy supraspinatus tendon with a full thickness tear of the tendon.  

Private treatment records reveal that in June 2007 the Veteran had tricompartmental degenerative joint disease of the right knee and underwent a right total knee replacement and in October 2007 the Veteran had tricompartmental degenerative joint disease of the left knee and underwent a left total knee replacement.  

The Veteran was afforded a VA general examination in February 2012.  The examiner found the Veteran had arthritis.  

Pursuant to a May 2012 Board remand, the Veteran was afforded another VA examination in July 2012.  In regards to the Veteran's bilateral shoulder disability claim, the examiner noted the degenerative joint disease of the acromioclavicular joints was first diagnosed in 2006 at the time of a bone scan performed for evaluation of the service-connected lumbar spine condition.  The Veteran reported onset of bilateral shoulder pain in the late 1990s, primarily involving the left shoulder and eventually the right.  He further reported he was treated in the late 1970s with injections into both shoulders due to pain.  He attributed his current condition to repetitive lifting and carrying activities while working on a combat ship off the coast of Vietnam.  The examiner diagnosed the Veteran with degenerative arthritis, bilateral acromioclavicular joints and rotator cuff tendinopathy.  The examiner opined that the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service injury, explaining that there was no evidence to indicate that the Veteran's military service was the proximate cause of his acromioclavicular joint degenerative joint disease or other condition of the shoulder.  He elaborated that:

There is no evidence of any shoulder condition during military service nor any evidence of treatment for a shoulder condition until more than 3 decades after completion of military service.  There is no specific aspect of the veteran's military service likely to cause degenerative disease of the shoulders and the current condition is consistent with normal aging. 

The examiner further opined that the claimed condition was less likely than not proximately due to any of the Veteran's current service connected conditions and specifically not due to or caused by his service-connected degenerative disc and joint disease of the lumbosacral spine.  The examiner explained that degenerative disc and joint disease of the lumbosacral spine did not cause degenerative joint disease in other body regions.  "Individuals susceptible to degenerative joint disease fairly typically have involvement of both the axial and appendicular spine independent of one another."  There was no association of either causation or aggravation between the service-connected lumbosacral spine and degenerative disc and joint disease and any condition of the shoulders.  

In regards to the Veteran's bilateral knee disability claim, the Veteran reported his bilateral knee disability was secondary to his lumbosacral degenerative disc and joint disease, noting he injured his knees in a motorcycle accident in 1962 and experienced bilateral knee pain during his military career.  He also claimed he was treated for his knees at the same time he was hospitalized for his back and was told he had degenerative joint disease of the knees.  The examiner notes "[t]here is no evidence of any report of or medical treatment for any pain condition or chronic or recurrent disability of the knees during service in that note he condition was reported at the time of his retirement physical examination."  The first evidence of degenerative joint disease of the knees occurred in 2006.  The examiner diagnosed the Veteran with bilateral total knee arthroplasties and found the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that there was no evidence to indicate that the Veteran suffered a significant injury to the knees at the time of the motorcycle accident or any other time during military service.  The examiner further found the claimed condition was less likely than not proximately due to or the result of the Veteran's service connected condition.  The examiner explained that: 

[D]egenerative joint disease of the knees has not been caused by or aggravated beyond its normal progression by the veteran's service-connected degenerative disc and joint disease of the lumbosacral spine.  Degenerative disc and joint disease of the lumbosacral spine does not directly or indirectly cause degenerative joint disease in the weightbearing joints of the lower extremity nor does it produce any alteration in gait or weightbearing that might be expected to aggravate the knee condition beyond its normal progression. 

In regards to the Veteran's toe disability claim, x-rays revealed small plantar and retrocalcaneal spur and moderate osteoarthritic changes of the first metatarsophalangeal joint with small dorsal spur on the first metatarsal head on the right foot and small plantar and true calcaneal spur, mild hallux valgus with severe osteoarthritic changes at the first metatarsophalangeal joint, and loss of joint space and reactive sclerosis of the first metatarsal head and base of proximal phalanx on the left foot.  The examiner diagnosed the Veteran with degenerative joint disease of the great toe.  While the examiner also found the Veteran had hammertoes, but noted that the Veteran had no toes affected on the right side and the second toe affected on the right side, the examiner subsequently clarified that the Veteran "did have evidence of a hammertoe deformity of the 2nd toe, right foot, during military service.  The etiology of that condition is unknown."  

The examiner further found that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, explaining that there was no evidence in service of any complaints regarding the feet.  The first record of the condition was in 2002 when the Veteran was treated for hallux valgus and radiograph at that time in 2002 did not show evidence of degenerative joint disease of the left great toe.  Instead, the condition was identified in 2006, more than three decades after the Veteran left service.  "This considerable period of time between military service and the first evidence of [the] condition makes it less likely than not likely that the condition had onset during military service or is proximately due to an event or injury that occurred during military service."  

The examiner also concluded that the claimed condition was less likely than not proximately due to or the result of the Veteran's service connected condition, explaining that there was no medical nexus of causation between any of the Veteran's service connected conditions and degenerative arthritis of the great toes.  Degenerative arthritis in one area of the body does not directly cause degenerative arthritis to occur elsewhere in the body.  There was no evidence of any alteration of gait or weight bearing due to any of the Veteran's service connected conditions that would be expected to aggravate the degenerative arthritis of the great toes beyond normal progression.  

Analysis

Initially, although the July 2012 VA examiner notes the Veteran had evidence of hammertoe of the right second toe during military service, but the etiology of that condition was unknown, the Board finds that as the Veteran had hammertoe of the right second toe noted in service and currently has hammertoe of the right second toe, the evidence as a whole, with application of the benefit-of-the-doubt rule, supports the Veteran's claim for service connection for hammertoe of the right second toe.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).  Therefore, the claim for disability of the toes is granted to this extent only.

Considering the pertinent evidence in light of the governing legal authority, the remaining service connection claims must be denied.  

While the Veteran reported during his July 2012 VA examination that he was told he had degenerative joint disease of the knees while in service, the record does not reflect any diagnosis of arthritis of the shoulders or knees  within a year following discharge from service.  Instead, the Veteran stated during his July 2012 VA examination that he had injections into both shoulders in the late 1970s, a November 2000 private treatment record notes the Veteran had full range of motion and good stability and there was no pain, laxity, or crepitus in the Veteran's knees, and a February 2002 private treatment records the Veteran had left foot spurring involving the calcaneus, but there was no notation of arthritis, and a May 2005 private treatment record reflects that the Veteran reported his bilateral foot problems began three to four years ago.  The Board finds the record reflects that the Veteran was not diagnosed with arthritis of the shoulders and knees until 2006.  As such, the presumptive service connection provision of 38 C.F.R. §§ 3.307(a)(6) and 3.309(a) for chronic disabilities are not applicable.  

While an October 2006 report by Dr. K.R.S. to Dr. B.B.C., notes the Veteran had a motorcycle accident in the 1960s while in service, he may have fractured his spine, and he gradually developed problems with his knees and shoulders, the Board finds little probative value in this medical opinion.  There is no indication that the Veteran's service treatment records or medical history were reviewed and there is no rationale to support this opinion.  The Board finds this opinion to be merely speculative. 

The Board finds the most probative evidence as to whether the Veteran's bilateral shoulder and knee disabilities are related to active duty service or to a service-connected disability to be the July 2012 VA examination.  The examiner provided a detailed rationale for the opinions that was clearly based upon a comprehensive and factually accurate review of the record evidence from all sources, to include the Veteran's service treatment record and post-service medical records.  


While the Board recognizes the Veteran's assertions that he currently has bilateral knee and shoulder disabilities related to service or to a service-connected disability, the Veteran is not competent to make this conclusion.  Although lay persons are competent to provide opinions on some medical issues, the specific disabilities in this case, musculoskeletal issues, fall outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Musculoskeletal issues require specialized training and medical diagnostic testing for a determination as to diagnosis, and they are not susceptible of lay opinions on etiology.  There are many different possible musculoskeletal issues, and a layperson is not competent to diagnose among them or to provide an etiology.  Therefore, the Board finds that the Veteran's statements of record cannot be accepted as competent evidence sufficient to establish service connection for bilateral shoulder or knee.  

Accordingly, service connection for degenerative joint disease of the shoulders AMD knees must be denied.  As the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

III. Entitlement to a Separate Rating for Bladder or Bowel Dysfunction 

Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is currently receiving a 40 percent disability rating for his lumbosacral spine disability, under the General Rating Formula for Diseases and Injuries of the Spine.  As noted in the General Rating Formula for Diseases and Injuries of the Spine, any neurologic abnormalities, including but not limited to bowel or bladder impairment are to be evaluated separately under the appropriate diagnostic codes.  See Note (1).

This claim was originally remanded by the Board in March 2010, as part of the Veteran's claim for an increased rating for his lumbosacral spine disability.  In the March 2010 Board remand, the Board notes a February 2007 VA examination found the Veteran to have reported urinary urgency and frequency less than one hour as well as nocturna.  The examiner indicated, without elaboration or explanation, that such symptoms were related to his claimed disability lumbar spine disability.  On remand, VA examinations were obtained regarding the etiology of the Veteran's bladder or bowel dysfunction.  

Pursuant to the remand, the Veteran was afforded another VA examination in April 2010.  The Veteran reported his bowl and bladder problems began in 1995 when he was diagnosed with benign prostatic hypertrophy (BPH).  He had to urinate about every hour and a half and approximately three times a night.  He also complained of erectile dysfunction.  The examiner diagnosed him with BPH, noting the effects of the problem on usual daily activities include the Veteran must take frequent urinary breaks due to frequency of urination.  The examiner opined that BPH was not caused by or a result of a back injury in service.  The examiner explained that "BPH is extremely common and is considered by some medical provides a medical certainty for males who reach a sufficient age to have notable effects from this condition.  However currently there is no correlation between BPH and back injury."  (See Virtual VA, Capri, 4/12/10, pg. 2).  

The Veteran was afforded another VA examination on October 4, 2011.  The Veteran denied any problems with his bowels and reported that the only thing he could believe may be related to a claim for a bowel condition were previous findings of benign polyps that were removed when he had a colonoscopy.  Otherwise, he had no bowel dysfunction and had no bowel symptoms.  The examiner notes the Veteran had been diagnosed with intestinal neoplasm.  The examiner opined that the claimed condition was less likely than not proximately due to or the result of the Veteran's service-connected condition.  The examiner explained that the Veteran's bladder frequency, claimed as bladder disorder, "is related to his benign prostate hypertrophy which was diagnosed around the same time frame as his increased frequency.  This is a common symptom associated with BPH."  The examiner further notes that the Veteran's erectile dysfunction started around the same time as well and was not related to his BPH.  Treatment for his BPH, which side effects include possible erectile dysfunction, are less likely as not related to his back condition.  

An October 28, 2011 VA examination notes the Veteran had a routine screening colonoscopy that revealed three polys.  These polys were excised and were benign.  He currently had no symptoms.  The examiner diagnosed the Veteran with colon polyps, benign.  The examiner also found there were no changes in his symptoms since his last examination.  He continued to have BPH.  The examiner opined that the disorders of the bladder (BPH), and bowel (benign colon polyps) were not caused by or a result of a service-connected back disability.  The examiner explained that "[t]here is no anatomic relationship between his BPH and Colon Polyps conditions and his SC back disability.  There is no good relationship in time between the onset of his SC back disability and the onset of his BPH and colon polyps condition."  He elaborated that there was no known relationship, in the accepted medical literature, between his BPH condition and his service-connected back or his benign colon polyp condition and his service-connected back.  BPH is most likely related to the aging process and the benign colon polyp condition is likely due to congenital predisposition, diet, and aging. 

The issue was remanded again in May 2012 for issuance of a supplemental statement of the case.  In a November 2015 appellant brief, the Veteran's representative avers that the Veteran claims his bowel and bladder abnormalities are proximately due to or aggravated by his lumbosacral spine disability.  

Considering the pertinent evidence in light of the governing legal authority, the claim must be denied.  

The Board finds the most probative evidence as to whether the Veteran has a bladder or bowel dysfunction associated with his lumbosacral spine disability to be the April 2010, October 4, 2011, and October 28, 2011 VA examinations.  The examiners provided detailed rationales for their opinions that were clearly based upon a comprehensive and factually accurate review of the record evidence from all sources.  

There is no competent, credible, persuasive, or probative evidence contradicting the April 2010, October 4, 2011, and October 28, 2011, opinions.  While the Board recognizes the Veteran's assertions that he has bowel or bladder abnormalities proximately due to or aggravated by his lumbosacral spine, the Veteran is not competent to make this conclusion.  Although lay persons are competent to provide opinions on some medical issues, the specific disabilities in this case, relationship of genitourinary issues, fall outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Genitourinary issues require specialized training and medical diagnostic testing for a determination as to diagnosis, and they are not susceptible of lay opinions on etiology.  There are many different possible genitourinary issues, and a layperson is not competent to diagnose among them or to provide an etiology.  Therefore, the Board finds that the Veteran's statements of record cannot be accepted as competent evidence sufficient to establish that the Veteran has a bladder or bowel dysfunction associated with his lumbosacral spine disability.  

The Board emphasizes that there is no competent or credible medical evidence that etiologically links a bladder or bowel dysfunction to the Veteran's service-connected lumbosacral spine disability.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993).  Indeed, during his October 4, 2011, VA examination the Veteran denied any problems with his bowels and reported that the only thing he could believe may be related to a claim for a bowel condition were previous findings of benign polyps that were removed when he had a colonoscopy.  Otherwise, he had no bowel dysfunction and had no bowel symptoms.  Additionally, neither the Veteran nor his representative have provided competent, credible, or persuasive evidence suggesting how any bladder or bowel dysfunction might be associated with his lumbosacral spine disability.  

Because a separate rating for bladder or bowel dysfunction was not assigned, consideration of an extraschedular evaluation for bladder or bowel dysfunction will not be given.  

Accordingly, for the reasons explained above, the preponderance of the evidence is against a separate rating for bladder or bowel dysfunction, and the benefit-of-the-doubt standard of proof does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.










ORDER

Service connection for hammertoe of the right second toe is granted.  

Service connection for degenerative joint disease of the shoulders (acromial joints), to include as secondary to service-connected lumbosacral spine disability and bilateral lower extremity neurological defects, is denied.  

Service connection for degenerative joint disease of the knees, to include as secondary to service-connected lumbosacral spine disability and bilateral lower extremity neurological defects, is denied.  

Entitlement to a separate rating for bladder or bowel dysfunction, claimed as neurological abnormality, associated with the Veteran's service-connected lumbosacral spine disability, is denied.  




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


